662 S.E.2d 395 (2008)
Mildred C. TUCK
v.
Jean TUROCI; Lynne Swanson, DVM; Allison Arnoult, DVM; Aadel Bussinger; Jo Annia Richesin; Tommy Murray; Beverly Funke; Margaret Pennybacker; and Laurie Knoll.
No. 77P08.
Supreme Court of North Carolina.
April 10, 2008.
A. Charles Ellis, New Bern, Nikiann Tarantino Gray, Raleigh, for Tuck.
P.C. Barwick, Kinston, for Turoci.
Lynne Swanson, Pro Se, for Swanson, DVM.
C. David Creech, New Bern, Jay C. Salsman, for Arnoult, DVM.
Ron D. Medlin, Jr., for Funke.
Thomas H. Morris, Kinston, for Pennybacker.
Timothy W. Wilson, Rocky Mount, for Knoll.


*396 ORDER

Upon consideration of the petition filed on the 20th day of February 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."
Upon consideration of the alternative petition filed by Plaintiff on the 20th day of February 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."